J-S60017-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MARTY WILLIAM MANESS                       :
                                               :
                       Appellant               :   No. 736 MDA 2018

            Appeal from the Judgment of Sentence October 31, 2017
       In the Court of Common Pleas of Fulton County Criminal Division at
                        No(s): CP-29-CR-0000143-2016


BEFORE: SHOGAN, J., NICHOLS, J., and STRASSBURGER, J.*

MEMORANDUM BY NICHOLS, J.:                          FILED DECEMBER 21, 2018

        Appellant Marty William Maness appeals from the judgment of sentence

following his convictions for possession with intent to deliver and drug delivery

resulting in death.1     Appellant claims that the evidence was insufficient to

support his convictions, that the verdict was against the weight of the

evidence, and that his sentence was unreasonable. We affirm.

        The trial court ably set forth the facts of this case and summarized the

testimony presented at trial in its opinion denying Appellant’s post-sentence

motion. See Trial Ct. Op., 4/3/18, at 3-9. On October 6, 2017, a jury found

Appellant guilty of the aforementioned crimes. On October 31, 2017, the trial

court sentenced Appellant to 108 to 240 months’ incarceration.

____________________________________________


* Retired Senior Judge assigned to the Superior Court.

1   35 P.S. § 780-113(a)(30) and 18 Pa.C.S. § 2506(a), respectively.
J-S60017-18



       Appellant filed a post-sentence motion on November 6, 2017, seeking

in relevant part, a new trial or a modification of his sentence. On April 3,

2018, the trial court issued an opinion and order denying Appellant’s post-

sentence motion, and set forth its detailed reasoning for doing so. 2       See

generally Trial Ct. Op., 4/3/18.

       On May 2, 2018, Appellant timely appealed to this Court. Appellant filed

a court-ordered Pa.R.A.P. 1925(b) statement, and the trial court issued an

opinion relying on its April 3, 2018 opinion.

       Appellant raises the following issues on appeal:

       1. Whether the Commonwealth’s evidence was sufficient to prove
          that [Appellant] possessed a controlled substance, being heroin
          or fentanyl, and delivered, either or both of those substances
          to [John Murray (the Victim).]

       2. Whether the Commonwealth’s evidence was sufficient to prove
          that [Appellant] delivered either heroin or fentanyl to [the
          Victim] and that that same heroin or fentanyl was subsequently
          used by [the Victim] resulting in his death[.]

       3. Whether, in the alternative, the weight of the evidence was so
          weak and inconclusive such that no possibility of guilt should
          have been determined that [Appellant] delivered heroin or
          fentanyl to [the Victim.]

       4. Whether, in the alternative, the weight of the evidence was so
          weak and inconclusive such that no possibility of guilt should
          have been determined that the same heroin or fentanyl
____________________________________________


2 We note that the trial court’s denial of Appellant’s post-sentence motion
exceeded the 120-day disposition period. See Pa.R.Crim.P. 720(B)(3)(a).
However, on February 13, 2018, the trial court granted Appellant’s motion for
an extension of time due to a change in defense counsel. See Pa.R.Crim.P.
720(B)(3)(b) (“Upon motion of the defendant within the 120-day disposition
period, for good cause shown, the judge may grant one 30-day extension for
decision on the motion.”).

                                           -2-
J-S60017-18


         determined to have been delivered by [Appellant] was used by
         [the Victim] resulting in his death[.]

      5. Whether [Appellant]’s sentence, while being within the
         sentencing guidelines, should be modified as being
         unreasonable considering the circumstances of the case[.]

Appellant’s Brief at 6-7 (full capitalization omitted).

                         Sufficiency of the Evidence

      Appellant argues that the testimony of the witnesses, Melvin Pete

Bowman and James Anthony Day, was not credible. Id. at 23.           He claims

that Bowman did not testify that he saw the Victim use the heroin. Id. at 20-

21. Appellant further argues that Bowman “lied about his drug use that day

and evening.” Id. at 21. Regarding Day, Appellant claims that Day reported

that he did not know what happened to the Victim and denied any drug use.

Id. at 22.   Appellant continues that Day “change[d] his story” after being

incarcerated for a month and a half. Id. at 23.

      We apply the following standard when reviewing a sufficiency claim:

      Because a determination of evidentiary sufficiency presents a
      question of law, our standard of review is de novo and our scope
      of review is plenary. In reviewing the sufficiency of the evidence,
      we must determine whether the evidence admitted at trial and all
      reasonable inferences drawn therefrom, viewed in the light most
      favorable to the Commonwealth as verdict winner, were sufficient
      to prove every element of the offense beyond a reasonable doubt.
      [T]he facts and circumstances established by the Commonwealth
      need not preclude every possibility of innocence. It is within the
      province of the fact-finder to determine the weight to be accorded
      to each witness’s testimony and to believe all, part, or none of the
      evidence. The Commonwealth may sustain its burden of proving
      every element of the crime by means of wholly circumstantial
      evidence. Moreover, as an appellate court, we may not re-weigh



                                      -3-
J-S60017-18


      the evidence and substitute our judgment for that of the fact-
      finder.

Commonwealth v. Palmer, 192 A.3d 85, 89 (Pa. Super. 2018) (citation

omitted).

      After our careful review of the record in this matter, we agree with, and

adopt, the trial court’s reasoning regarding this issue.      See Trial Ct. Op.,

4/3/18, at 10-11. We emphasize that issues regarding credibility of witnesses

are challenges to the weight of the evidence and not challenges to the

sufficiency of the evidence. See Commonwealth v. Boxley, 838 A.2d 608,

618 (Pa. 2003) (holding that claims regarding credibility of witnesses

“although couched as challenges to the sufficiency of the evidence, essentially

go to the weight of the evidence. The weight of the evidence is exclusively

for the finder of fact, who is free to believe all, part, or none of the evidence,

and to assess the credibility of witnesses.” (citation omitted)). Accordingly,

we conclude that the evidence was sufficient to allow a jury to conclude

beyond a reasonable doubt that Appellant delivered heroin or fentanyl to the

Victim, and that this delivery was responsible for the Victim’s death.       See

Palmer, 192 A.3d at 89.

                           Weight of the Evidence

      Appellant argues that during the search of Appellant’s home, the police

did not find evidence of heroin or fentanyl. Appellant’s Brief at 25. Appellant

further argues that “no items commonly associated with drug dealing were

present from the search such as cash, drug receipts, or drug records.” Id.

                                      -4-
J-S60017-18



He continues that “[i]t is clear from Trooper [Bradley] Huff’s testimony and

the testimony of Mr. Bowman and Mr. Day that the evidence taken as a whole

does not lead to a conclusion that [Appellant] was actively participating in the

drug trade. Id. at 26. Appellant contends that because “the [t]rial [c]ourt

did not give the weight necessary to [these] facts,” he is entitled to a new

trial. Id.

      Our standard of review regarding challenges to the weight of the

evidence is well-settled:

      A claim alleging the verdict was against the weight of the evidence
      is addressed to the discretion of the trial court. Accordingly, an
      appellate court reviews the exercise of the trial court’s discretion;
      it does not answer for itself whether the verdict was against the
      weight of the evidence. It is well settled that the [fact-finder] is
      free to believe all, part, or none of the evidence and to determine
      the credibility of the witnesses, and a new trial based on a weight
      of the evidence claim is only warranted where the [fact-finder’s]
      verdict is so contrary to the evidence that it shocks one’s sense of
      justice. In determining whether this standard has been met,
      appellate review is limited to whether the trial judge’s discretion
      was properly exercised, and relief will only be granted where the
      facts and inferences of record disclose a palpable abuse of
      discretion.

Commonwealth v. Landis, 89 A.3d 694, 699 (Pa. Super. 2014) (citation

omitted).

      We have explained that

      [a] new trial should not be granted because of a mere conflict in
      the testimony or because the judge on the same facts would have
      arrived at a different conclusion. Rather, the role of the trial court
      is to determine that notwithstanding all the evidence, certain facts
      are so clearly of greater weight that to ignore them, or to give
      them equal weight with all the facts, is to deny justice. A motion


                                      -5-
J-S60017-18


      for a new trial on the grounds that the verdict is contrary to the
      weight of the evidence concedes that there is sufficient evidence
      to sustain the verdict; thus the trial court is under no obligation
      to view the evidence in the light most favorable to the verdict
      winner.

Id. (citation omitted).

      After careful review of the record, we agree with the trial court’s

reasoning regarding this issue.      See Trial Ct. Op., 4/3/18, at 10-11.

Accordingly, we conclude that the trial court did not abuse its discretion in

finding that the verdict was not so contrary to the evidence so as to shock

one’s sense of justice. See id. at 12; Landis, 89 A.3d at 699.


                          Modification of Sentence

      Appellant argues that he took steps to save the Victim’s life and that he

called 911. Appellant’s Brief at 27-28. He claims that this showed a “strong

level of compassion on his part.” Id. at 27. Appellant contends the trial court

did not consider these mitigating factors, and therefore, the sentence was

unusually excessive. Id. at 28.

      Appellant is challenging the discretionary aspects of his sentence.

Therefore, before reaching the merits of Appellant’s claim, we inquire into:

      (1) whether the appeal is timely; (2) whether [the a]ppellant
      preserved his issues; (3) whether [the a]ppellant’s brief includes
      a concise statement of the reasons relied upon for allowance of
      appeal with respect to the discretionary aspects of sentence; and
      (4) whether the concise statement raises a substantial question
      that the sentence is inappropriate under the [S]entencing [C]ode.




                                     -6-
J-S60017-18



Commonwealth v. Corley, 31 A.3d 293, 296 (Pa. Super. 2011) (citation

omitted).

      Instantly, Appellant preserved his issue in a post-sentence motion and

timely appealed from the denial of his post-sentence motion. Appellant also

included in his brief a Pa.R.A.P. 2119(f) statement. Further, Appellant has

raised a substantial question for our review.       See Commonwealth v.

Zeigler, 112 A.3d 656, 662 (Pa. Super. 2015) (stating that “an excessiveness

claim in conjunction with an assertion that the court did not adequately

consider a mitigating factor may present a substantial question” (citation

omitted)).

      Our standard of review in this context is as follows:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Raven, 97 A.3d 1244, 1253 (Pa. Super. 2014) (citation

omitted).

      After carefully reviewing the record, we agree with, and adopt, the trial

court’s reasoning as to this issue. See Trial Ct. Op., 4/3/18, at 13. We further

add that the transcript of the sentencing hearing reveals that the trial court

considered the pre-sentence investigation report, as well as the evidence

submitted at trial.     See N.T. Sentencing, 10/31/17, at 6; see also

                                     -7-
J-S60017-18



Commonwealth v. Seagraves, 103 A.3d 839, 842 (Pa. Super. 2014)

(holding that when “the trial court has the benefit of a pre-sentence report,

we presume that the court was aware of relevant information regarding the

defendant’s character and weighed those considerations along with any

mitigating factors” (citation omitted)).       The trial court also considered

Appellant’s “offenses, [his] criminal history, [his] work history, [his] education

history, [his] family relationships, substance abuse history, and some

additional information regarding [his] current drug and alcohol, mental health

treatment history, and employment record.” N.T. Sentencing, 10/31/17, at

6. Finally, the trial court found that prior efforts to rehabilitate Appellant were

unsuccessful and that he was “a danger to [the] community as an addict and

as a source and supplier of heroin.” Id.

       Accordingly, we conclude the trial court did not abuse its discretion in

denying Appellant’s motion to modify his sentence. See Corley, 31 A.3d at

296.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/21/2018




                                       -8-
                                                                                              Circulated 12/13/2018 01:40 PM




     �----�-,-------------lN""'I:HE ...CUURT_OF...CQMMON PLEAS OF THE 39TH JUDICIAL DISTRICT
                                  OF PENNSYLVANIA - ll'ULTON--Ci)UNTY BRANCH                          ,     �... -------··-·--·.

               Commonwealth of Pennsylvania                        Criminal Action - Law

                                                                   No. 143-2016
                            v.
                                                                   Post-Sentence Motion
               Marty W. Maness,
                                    Defendant                      Honorable Angela R. Krom, J.




                                                   -�-·-----·------               ....   -- -------·---·        --·




                                        OPINION AND ORDER OF COURT




                                                              FULTON COUNTY
                                                               PENNSYLVANIA
                                                                   FILED


                                                    PROTbQNOTARY. CLti,:1� !F COURTS
                                                      _ CLERK OF ORPriri"..r;:ou::r. ·
                                                 REGl::i TER OF WILLS. RfGGRiJER vf DEEDS




'·            Before Krom, J.



                                                APPELLANT'S
                                                EXHIBIT "C"
( ::�.·---·--·-----lN-T-HE-COURT .ORCOMMON..PLEAS OF THE.39!.�...IlIDICIAL.DISTRICL                                     . ..
.                     .      OF PENNSYLVANIA- FULTON COUNTY BRAN CU:

                   Commonwealth of Pennsylvania                            Criminal Action - Law

                                                                           No. 143-2016
                                       v.
                                                                           Post-Sentence Motion
                   Marty W. Maness,
                                                    Defendant              Honorable Angela R. Krom, J.


                                                                   OPINION

                              Before the Court is Marty W. Maness's ("Defendant") Post-Sentence Motion, filed

                   November 6, 2011:-For the-f"oi1owing reasons-;r>efendarit's Post-Sentence Motion is demea·.-

                                                            STATEMENT OF THE CASE

                              On October 5-6, 2017, after a trial byjury, Defendant was found guilty of delivery of a

.: .:'.,;-.,.,,    controlled substance' and drug delivery resulting in death? On October 31, 2017, the Court
\,            '·

                   imposed an aggregate sentence of I 08 to 240 months in a State Correctional Institute. Defendant

                   filed this Post-Sentence Motion on November 6, 2017. On November 14, 2017, the Court

                   ordered that Defendant and the Commonwealth shall have 20 days from. receipt of the transcripts

                   to submit written argument in support ofand in opposition to Defendant's Post-Sentence Motion.

                   The Court granted Defendant's request for additional time to file his brief on February Bi 2018.

                   On March 12, 2018, the Commonwealth filed a Brie/in Opposition to the Post-Sentence Motion.

                   Defendant filed a Brief in Support of the Post-Sentence Motion on March 15, 2018.

                              The Court has reviewed the record and the law and is nowready to render a decision.




                   1
                       35 P.S. § 780-l l3(a)(30).
                   218   Pa.C.S. § 2506.

                                                                      2
( - >-..._, ---- --- ·---·    ------··-----·· ·--······--·-··         ISSUES ·--··-·--- .. ----·-··· · --·-···------ .--·····-·-··--···-····

                             Defendant raises the following issues in hisPost·Sentence Motion:

                 I.          Whether Defendant should be acquitted of delivery of a controlled substance and drug

                             delivery resulting in death because there was insufficient evidence presented at trial to

                             prove beyond a reasonable doubt that Defendant was the supplier of the heroin which

                             resulted in Mr. Murray's death?

                 II.         Whether Defendant should be granted a newtrial insofar as the verdict of finding

                             Defendant guilty of delivery of a controlled substance and drug delivery resulting in

                             cleatn was againsrtne weigntoftne eviaence?

                 III.        Whether Defendant should be granted a new trial insofar as the Court erred by denying

                             Defendant's OmnibusPre-Trial Motion to Suppress Evidence?

                 IV.         Whether this Court should modify Defendant's sentence because the victim was a drug

                             addict who chose of his own free will to engage in drug use?

                                                                  DISCUSSION

                             The Court will review the evidence presented at trial before addressing Defendant's

                 arguments .

                          . The Commonwealth first presented Koah Hagen ("Ms. Hagen"), a paramedic from the

                 McConnellsburg Volunteer Fire Department and Ambulance. Transcript of Proceedings of Trial,

                 Octobers. 2017, (''T.P. 10/5/17") at 22-23. On March 30, 2016, Ms. Hagen responded to an

                 emergency call at a home on Thompson Road in Needrnore, Pennsyl vania.3 Upon arrival at 6:26

                 P .M., Ms. Hagen found the victim John Murray ("Mr, Murray")lying unconscious and pulseless

                 on the living room floor. Id. at 24. Ms. Hagen learned that the fire department attempted

                 cardiopulmonary resuscitation ("CPR") on Mr. Murray, utilizing an automated external
                 3
                     Needmore is located in Fulton County, Pennsylvania.

                                                                           3
(-�''·--·----defibr-i-llator-(_::ARfJ�!-)-before . she.arrived.Id..--at-25.-'rhe.AED-was-unsuccessfuLbecauseMr .. ----······

              Murray had no heart activity. Id. at 26. Ms. Hagen then observed track marks consistent with

              heroin use on Mr. Murray's arm and administered Narcan.4Id. at 27. Unfortunately, Ms. Hagen

              was unsuccessful in resuscitating Mr. Murray. Id. at 28;

                       The Commonwealth next presented Melvin Pete Bowman ("Mr. Bowrnan;').5 Id. at 35-

              36. Mr. Bowman testified that Mr. Murray, James Anthony Day (''Mr. Day"), and he were all

              heroin addicts who frequently purchased heroin from Defendant.6 Id. at 36-37. Mr. Bowman

              explained the transactional relationship he had with Defendant: Defendant would let Mr.

              Bowman know when he haaliero1n·anaivrr:-·Bowman would go to Defenclant'sliouse to mak'e·a

              purchase. Id. at 3 8. In some circumstances, Mr. Bowman sold heroin for Defendant and was

              allowed to keep some of the heroin for his own use. Id.

                      'On the date of the incident, Mr. Bowman testified Mr. Murray drove him to Mr. Day's

              house. Id. at 39. The three individuals watched television for about an hour, until Defendant

              called Mr. Day to invite them over to his house.Id. Mr. Bowman explained he and Mr. Murray

              were "dope sick" and went to Defendant's house between 3 :00 p.m. to 4:00 p.m., to "get well". 7

              Id. at 39-40. Upon arrival, Mr. Bowman observed Defendant provide Mr. Murray with a heroin

              pack. Id. at 40. Mt. Bowman then went into the bathroom and when he came out, he noticed Mr.

              Murray was slouched over on the couch and was not breathing. Id. Mr. Bowman testified that

              Mr. Day and Defendant attempted to get Mr. Murray to breathe again by blowing into his mouth,

              closing his nose, and smacking his face. Id. at 4 L At some point, Mr. Bowman, Mr. Day, and


              4 Narcan is a trade name for the drug naloxone,
              'Mr. Bowmanis known by his nicknames "Pete't.and "Bo".
              6
                Mr. Bowman explained he knew Mr. Murray and Mr. Day for several years. Mr. Murray was Mr. Bowman's best
  ,-,,,       friend since high school. Mr. Day is Mr. Murray's brother-in-law of over fifteen years.
              7 Mr. Bowman later explained they brought their own kits to inject the heroin, but did not bring their own heroin or

              cash. A kit includes a spoon, a needle, and a little ball of cotton. Id. at 51.
                                                                        4
-:-.�.             Defendant believe�_!:':1r. Murray was_breathing again and1eft_him alone for.the nextthii:cy to              .
                                       8
                   forty-five minutes. Id. Mr. Bowman then obtained a pack of heroin from Defendant and shot up

                   as well. Id.

                            After using Defendant's heroin, Mr. Bowman noticed Mr. Murray was not breathing

                   again. Id. Mr. Bowman testified Defendant put ice and water on Mr. Murray to try and get him to

                   start breathing. Id. at 50. Defendant eventually called 911 and Trooper Bradley Huff (''Trooper

                   Huff") of the Pennsylvania State Police arrived. Id. at 42. Mr. Bowman explained whathappened

                   to Trooper Huff, but initiallyconcealed the facts regarding their heroin use. Id. at 42, 47. Trooper

         - · --Huff-e0nfr0ntecl""'Mr;-Bowman-over-his-heroin-use··after-obsetving-Mr:-Bowman"s-constricted·

                   pupils and profuse sweating. Id. at 48. Mr. Bowman did not immediately admit to his heroin use

                   because he was embarrassed he was doing drugs while his "friend was sitting there out of it" Id.

                   at 57.

                            The Commonwealth next presented Mr. Day.9 Mr. Day testified he was a heroin addict

               who sold drugs for Defendant. Id. at 62. Mr. Day specified that Defend.ant would purchase the

               drugs in Baltimore      and package the drugs at home. Id. Mr. Day then sold the packaged drugs for
               Defendant to support his own drug addiction.rn.Id. On the date of the incident, Mr. Day

               explained he wentto Defendant's house with Mr. Murray and Mr. Bowman to purchase heroin

               from Defendant.11 td. at 61, 63. Mr. Day also testified Defendant provided Mr. Murray with a

               heroin pack. Id. at 63-64. Approximately ten to fifteen minutes later; Mr. Murray had difficulty

               breathing and began snoring loudly. Id. at 64, 66. Defendantthen called 911 and the first



               8
                  Mr. Bowman explained Mr. Murray was steeping and snoring, but appeared to be breathing.
               9
                  Mr. Day is known by his nickname "Jimmy", Mr. Day knew Mr. Murray for at least sixteen years and has known
               his brother-in-law Mr. Bowman for over twenty years. Id. at 59-60.
               10
                  Mr. Day explained he was not making any money from this arrangement, but merely sold Defendant's drugs to
               support his habit.
               11
                  Mr. Day also stated he was "dope sick" and was experiencing heroin withdrawal symptoms.

                                                                      5
( · �.          _leSP.onders ·arrived. Id,J:�t 6_6. When_initially__questionedby.Trooper.Huff Mr..Day.also.omitted .
I


                 the details of his heroin use because he was in shock. Id. at 67, 72.

                             The Commonwealth next presented Trooper Huff. On March30, 2016, Trooper Huff was

                 dispatched to a call at 8926 Thompson Road in Needmore, PA. Id. at 82. Upon arrival at 6:28

                 p.m., Trooper Huff met with the emergency personal and identified the victim as Mr. Murray.12

                 Id. at83. After surveying the scene, Trooper Huff discovered a hypodermic needle behind a

                 picture frame and a plastic bag with shortcut straws inside a flower pot. Id. at 84-85. Trooper

                 Huff then interviewed Mr. Bowman, Mr. Day, Karen.Amos ('�Ms. Amos") 13, and Defendant Id.

         ·--- ---at-8·6:-.A:c-cording·to-TTcroperrluff-;Deferuiantstateci-rvt:r:-Murray was sic�fell asleep, and'-····

                 eventually stopped breathing. Id. at 87. Trooper Huff further explained Defendant.appeared

                 nervous and was sweating. Trooper Huff also spotted track marks on Defendant's arm and

                 noticed his constricted pupils. Id. When questioned about Trooper Huffs physical observations,

                 Defendant admitted he uses heroin. Id. at 88.

                            After Trooper Huff interviewed Defendant, Trooper David Clemens C'Trooper

                 Clemens") of the Pennsylvania State Police arrived on.scene, Id, Trooper Clemens advised

                 Trooper Huff to seize all of the witnesses' cell phones when he arrived in order to preserve the

                 contents of the phones .. Id. at 89-90. Trooper Huff then left the scene to prepare a search warrant

                while Trooper Clemens further interviewed the witnesses at the police station. Id. at 91·92,.98.

                Upon execution of the search warrant, Trooper Huff discovered shortcut straws, hypodermic

                needles, smoking bowls, and a black digital scale. Id. at 93-94. Trooper Huff testified he did not

                find any cash, heroin; or fentanyl. Id. at 101.




                12
\.              13
                     Trooper Huff knew Mr. Murray because he was a victim in: a previous unrelated case.
                     Karen Amos is Defendant's girlfriend.

                                                                           6
/··;.-......, ·--------·-· Ihe.Commcnwealth.nextpresented..Caµtain.Brian.Harris.(��aptain..Harris�)-ofthe--.�---'-··                  .

                Pennsylvania Department ofCorrections for an in-camera hearing.14 Captain Harris testified he

                was the intelligence gathering captain who had access to the audio recordings on phone calls

                placed by inmates in March of 2016. Id. at 110. Captain Harris further testified he provided

                Trooper Clemens with audio recordings made by Defendant while he was incarcerated. at SCI -

                Huntingdon. Id. at 111. Captain Harris also provided call data, which includes the date, time, and

                length of each phone call. Id, at 112.

                         The Commonwealth next presented Trooper Clemens. Trooper Clemens testified he



                113. Upon reviewing the recordings, Trooper Clemens was able to identify Defendant's voice on

               the recordings. Id. at 115. The phones calls were admitted into evidence for the jury's

               consideration. Id. at 121.

                        The Commonwealth next presented Dr. Samuel Land (''Dr. Land"), a forensic pathologist

               from Allentown, PA. Dr. Land testified he performed an autopsy of Mr. Murray. Id. at 128.

               During his examination, Dr. Land observed needle track marks and darkly pigmented scars on

               Mr. Murray's right wrist. Id. at 130. Dr. Land also noticed Mr. Murray's heart was slightly

               enlarged and he had one atypical muscle inside his heart. 15 Id. at 130-131. Relying on the

               toxicological findings ofmorphine andfentanyl in Mr. Murray's blood, Dr. Land opined that Mr.

               Murray died of heroin and fentanyl toxicity. Id. at 132-134.

                        The Commonwealth next presented Nadine Koenig (''Ms. Koenig"), a toxicology chemist

               from Allentown, PA. Ms. Koenig testified she screened Mr. Murray's femoral blood, heart

               14
                  Captain Harris works at State Correctional Institute ("SCI") - Huntingdon. Captain Harris was presented outside
               the presence of the jury.
...,-.,.,,,_   is Dr. Land stated it was possible the atypical muscle in the heart could have caused a cardiac arrhythmia. However,
               Dr. Land ruled out this possibility based on the clinical information that Mr. Murray was using opiates and
               developed snoring respirations with apneic episodes. ·

                                                                        7
      Koenig specifically identified 135 nanograms of morphine in the femoral blood, 1 L8 nanograms

      pet milliliter offentanyl in the femoral blood, and 8 nanograms per milliliter of 6-

      monoacetylmorphine in the vitreous blood. Id. at 147. Ms. Koenig then sent her toxicology

      report to Dr. Land. Id. at 142.

              The Commonwealth again called Trooper Clemens. Relying on his training and
      experience as a criminal investigator, Trooper Clemens testified that fentanyl is commonly sold

      and mixed with heroin because it makes heroin more potent. Id. at 152. Trooper Clemens further
     ��--·------- -·--------- --------------
      explained it is common for addicts to seek out heroin laced with fentanyl because it is stronger.



               On the second day of trial, Defendant presented Trooper Huff. Defense counsel asked

      several questions regarding Trooper Huff's search of the residence. Trooper Huff reiterated he
\.


      gathered the witnesses' cell phones after Trooper Clemens arrived on scene. Transcript of

      Proceedings of Trial, October 6, 2017, ("T.P. 10/6/lT') at 12. Trooper Huff testified he did not

      gather Mr. Murray's phone until he.executed the search warrant. Id. at.13. Trooper Huff admitted

      the inventory of the search did not describe where the clear plastic bag containing shortcut
      aseortcd paraph�rnulfo. vvas found in the house. Id. at.18-19. Trooper nurr aiso admitted   he did

      not collect the needles. Id. at 20. However, Trooper Huff explained there was no evidentiary to

      the needles and it was a biological safety issue to collect the needles; Id. Last, Trooper Huff

      reiterated he did not discover any fentanyl, heroin, or cash. Id.

             Defendant last presented Mr. Day. Mr. Day testified he deleted all of his text messages on

      his phone when he was at Defendant's house.Id, at 25. Mr. Day admitted he texted Mr. Murray




                                                        8



                                                                               ...-···
              to request a ride so that he coul_g d�liv�ilie.roinjn.Hancock,:-M.D..-Id.at-2-5-26;--hast,··Mr:--f)ay--· ---··· · ·
. ">·-., ·-:-----.:;.._----
               admitted he hid some of the heroin he purchased from Defendant prior to the police arriving; Id.

                        The Court now turns to Defendant's arguments.

               I.       Sufficiency ofthe Evidence

                        Defendant first argues there wasinsufficient evidence presented at trial to convict him of

               delivery of a controlled substance and drug delivery resulting in death. Specifically, Defendant

               argues Mr. Bowman and Mr.. Day were not credible witnesses because they initially lied to the

               police about using heroin. The standard for evaluating sufficiency of the evidence claims is well

                             · ---· -----------------------
              ,__established......

                       The standard we apply when reviewing the sufficiency of the evidence is whether
                       viewing all the evidence admitted at trial in the light most.favorable to the verdict
                       winner, there is sufficient evidence to enablethe fact-finder to find every element
                       of the crime beyond a reasonable doubt. In applying the above test, we may not
                       weigh the evidence and substitute our judgment for the fact-finder. hi addition, we
                       note that the facts and circumstances established by the Commonwealth need not
                       preclude every possibility of innocence. Any doubts regarding a defendant's guilt
                       may be resolved by the fact-finder unless the evidence is so weak and
                       inconclusive that as a matter of law no probability of fact may be drawn from the
                       combined circumstances, The Commonwealth may sustain its burden of proving
                       every element of the crime beyond a reasonable doubt by means of wholly
                       circumstantial evidence. Moreover, in applying the above test, the entire record
                       must be evaluated and all evidence actually received must be considered . Finally,
                       the trier of fact while passing upon the credibility of witnesses and the weight of
                       the evidence produced is free to believe all, part, or none of the evidence.
                       Furthermore, when reviewing a sufficiency claim, our Court is required to give
                       the prosecution the benefit of all reasonable inferences to be drawn from the
                       evidence.

               Commonwealth v. McCiendon, 874 A.2d 1223, 1228 (Pa. Super. 2005) (citations omitted).

                       For a defendant to be convicted of delivery of a controlled substance pursuant to 35 P .S.

               § 780-l 13(a)(30), there must. be evidence that he knowingly made an actual, constructive, or

               attempted transfer ofa controlled substance. to another person without the legal authority to do

    ,,._,__    so. See Commonwealth v. Murphy, 844 A.2d 1228, 1233-1234 (Pa. 2004). "A defendant actually


                                                                      9
.... ,-.,.            'transfers dru_g_s_hw e���e�_Q�___E�JEally cot}Y�Y-i.drugs_JQ_.anuther.person.::.ld ..at-1-234,---·· --··· --·· ·
              ---·------··----·-
                       Additionally, for a defendant to be convicted of drug delivery resulting in death pursuant to 18

                       Pa.C.S. § 2506(a), there must be evidence that he intentionally distributed a controlled substance

                       and the death of another person resulted from this distribution. See Commonwealth v. Storey,

                       167A.3d 750, 758 (Pa. Super. 2017).

                               Here, the evidence presented by the Commonwealth was sufficient to support convictions

                       for delivery ofa controlled substance and drug delivery resulting in death. Mr. Bowman and Mr.

                       Day testified that they, along with Mr. Murray, were heroin addicts who frequently sold heroin

                    -for-Def.endant-i.ncex-ehange-for:a-smaU::arrrounrrrfhemin tliey couia·lId. at 3'9-40, 61-63. Upon arriving, Mr. Day and Mr. Bowman
  .\
  ;I
                       observed Defendant provide Mr. Murray with a heroin pack. Id. at 40, 63-64. Mr; Day and Mr.

                      Bowman then testified in detail regarding Mr. Murray's physical state after injecting Defendant's

                      heroin; Mt. Murray became unconscious and had great difficulty breathing before his death. Id.

                      at 41, 64-66. Based on Ms. Koenig's toxicological findings of morphine and fentanyl in Mr,

                      Murray's blood, Dr..Land opined that Mr. Murray died of heroin and fentanyl toxicity. Id. at

                       132-134.

                              Thus, viewing all the evidence in the light most favorable to the Commonwealth, there

                      was sufficient evidence to enable the jury to find Defendant guilty of delivery ofa controlled

                      substance and drug delivery resulting in death. The evidence showed Defendant intentionally

                      provided Mr. Murray with a heroin pack and Mr. Murray died shortly after injecting it.

                      Furthermore, the Court is unpersuaded by Defendant's argument thatMr, Bowman and Mr. Day



                                                                             10
.--·---.,         were not credible .. The Court does not detennine the credibility.of.witnesses .or.their-testimonye-: ·
                 -� -·             --�-·�·...                                .



                      to do so would usurp the role of the jury. Commonwealth v. Bruce, 916 A.2d 657, 665 (Pa.

                      Super. 2007) (citation omitted).

                                 Accordingly, Defendant is not entitled to acquittal of his convictions for delivery of a

                     controlled substance and drug delivery resulting in death.

                     JI.         Weight of the Evidence

                                 Defendant second argues his convictions for delivery of a controlled substance and drug

                     delivery resulting in death were against the weight of the evidence. Specifically, Defendant

                 . _ar,gues-M-r..-I:3owman-and··Mr;-Day- were not:credible·witn-es·se-so-15ecause tfiey miti ally lied to the-·

                     police about using heroin. 16 The standard for evaluating Weight of the evidence claims is well

                     established:

                                An allegation that the verdict is against the weight of the evidence is addressed to
                                the discretion of the trial court. A new trial should not be granted because of a
                                mere conflict in the testimony or because the judge on the same facts would have
                                arrived at a. different conclusion. A trial judge must do more than reassess the
                                credibility of the witnesses and allege that he would not have assented to the
                                verdict if he were a juror. Trial judges, in reviewing a claim that the verdict is
                                against the weight of the evidence[,]do not sit as the thirteenth juror. Rather, the
                                role of the trial judge is to determine that notwithstanding all · the facts, certain
                                facts are so clearly of greater weight that to ignore them or to give them equal
                                weight with all the facts is to deny justice.
                     Commonwealth v. Bruce, 916 A.2d at 665 (citation omitted). Stated differently, a court may

                     grant a new trial because the verdict is against the weight of the evidence only when the verdict

                     rendered is "so contrary to the evidence as to shock one's sense of justice.'; Id.

                                Here, Defendant does not assert any facts which are "so clearly of greater weight that to

                     ignore them or to give them equal weight with all the facts is to deny justice." Id. Defendant

                     merely attacks the credibility of Mr. Bowman and Mr. Day because they initially lied to the

        -r-,
    )       ·.

   r
                     16
                          It appears to the Court.that. Defendant raises the same argument for both his claims.

                                                                                  n
, ....>---.._   -------���-�::egardin�_!hei���r.�ln u!�:. It �s the jury's role tQ__d�!�nnine_..the..credibillty.ofa-witness-and

                     resolve any inconsistencies; the jury is entitled "to believe all, part, or none of the evidence, and

                     credibility determinations rest solely within the purview of the fact-finder." Commonwealth v.

                     Flor, 998 A.2d 606, 626 {Pa. 2010) (citation omitted). As discussed above, there was sufficient

                     evidence to enable the jury to find Defendant guilty of delivery of a controlled substance and

                     drug delivery resulting in death beyond a reasonable doubt. Furthermore, ''[a] motion for new

                     trial on the grounds that the verdict is contrary to the weight of the evidence concedes that there

                     is sufficient evidence to sustain the verdict," Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa

                     ,,,oo·a,
                  __ .:.! - • }-•-··---· . ··-····---·.   .•   -------- - . ..
                                Thus, the verdict is not against the weight of the evidence because it is not "so contrary to

                     the evidence as to shock ones sense ofjustice." Commonwealth v. Bruce, 916 A.2d at 665.

                     Accordingly, Defendant is not entitled to a new trial.

                     III.       Suppression of Cell P-hones and Preclusion of Telephone Calls

                                Defendant third argues this Court erred by denying Defendant's Motion to Suppress

                     Evidence, which sought to suppress cellphones obtained at the scene of the alleged crime.

                     Defendant also argues this Court erred by admitting evidence of telephone calls between

                     Defendant and Ms. Amos while Defendant was incarcerated.

                                It appears to the Court that Defendant has abandoned these claims for purposes of this

                     Post-Sentence Motion.17 To the extent it appears Defendant is continuing with his claim that we

                     erred by denying his Motion to Suppress Evidence, we rely on our April 4, 2017 Opinion.

                     Furthermore, we need not address the claim challenging the admissibility of the telephone calls

                    until that· issue is properly before the Court.

                     17
                       In Defendant's Brief in Support, Defense counsel states he is presently without sufflcient'lnformation.to support
                     the validity of these claims and is requesting to raise them on further appeal if necessary.


                                                                                 12
:0   ,,




           I   '




     ,,---;:-._ __ . ... ---��.:_     Mot_o_n_t_
                                          i     _M_o_d_
                                                 o      i �_n_
                                                       fy_  e�t �� .. ·----····· -------·-----·-·- -·---·----------------·-··-···- .. ---··---� · ·
                                      Defendant last requests this Court reconsider or modify his sentence. Defendant concedes

                           we sentenced him within the standard range, but argues that a sentence in the mitigated range is

                           more appropriate because Defendant engaged with known drug addicts who chose of their· own

                           free wills to engage in drug use.

                                      This Court refuses to modify Defendant's aggregate sentence of l 08 to 240 months

                           incarceration merely because the deceased victim in this case was a drug addict. Defendant made

                           a conscious decision to provide Mr. Murray with heroin, which resulted In Mr. Murray's

                       ,_ilntimely.:death..-W6--agFee-with-the-Gommonwealth:-Defendanns a aanger to lliis community                        and
                           his actions will not be excused simply because Mr. Murray was a drug addict. This Court

                           considered the factors set out in 42 Pa,C.S. § 972l(b) and imposed a sentence within the standard

                           range of sentencing.
      '·
                                     Accordingly, Defendant's request to reconsider or-modify his sentence is denied.

                                                                            CONCLUSION

                                     Ultimately, this Court finds Defendant's Post-Sentence Motion to be without merit.

                          Accordingly.Defendant's Motion is denied.

                                     Art Order follows:




                                                                                    13




          ----·            ----·------···---·········   .